Citation Nr: 1731581	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO. 13-26 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for migraine headaches with ocular headaches. 


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from October 2002 to May 2010.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the record and finds that additional development is required in the present case. The Veteran was most recently scheduled for a BVA video hearing in April 2017. In an April 2017 statement, received the day of his scheduled hearing, the Veteran requested that his hearing be delayed so that he could have additional time to obtain his most recent neurological medical records. The Board finds that good cause had been shown and a new hearing should be scheduled. 

A hearing before a traveling Veterans Law Judge or via videoconference must be scheduled at the RO level, and, accordingly, a remand is required. See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to a hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 20.700, 20.704).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video hearing before the Board at the RO. He should be notified of the date, time and place of such a hearing by letter mailed to his current address of record. If he desires to withdraw the hearing, he should do so in writing at the RO. Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




